Citation Nr: 1449079	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-31 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969, and from May 1976 to August 1993.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the appellant's motion to reopen a claim of entitlement to service connection for cause of the Veteran's death.  The appellant filed a notice of disagreement in April 2010 and the RO issued a statement of the case dated in August 2010.  The appellant submitted her substantive appeal in August 2010.  
 
In October 2012, the appellant testified at a hearing before the Board.  A transcript of the hearing, however, was unable to be produced and the appellant was offered an additional opportunity to testify.  She declined.  As such, the Board finds that the appellant has withdrawn her request to testify before the Board.  38 C.F.R. § 20.704.

The reopened issue of entitlement to service connection for cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In October 2004, the RO denied the claim for service connection for cause of the Veteran's death.  A notice of disagreement or new and material evidence was not received within one year of the notice of the decision.

2.  Evidence received since the October 2004 RO decision relates to an unestablished fact necessary to substantiate the claim of service connection for cause of death.  


CONCLUSION OF LAW

The evidence received subsequent to the October 2004 RO decision is new and material and the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

Because this decision reopens the appellant's claim, no further notice or assistance is required to aid the Veteran in substantiating the elements of the claim decided in this decision.  Cf. Veterans Claims Assistance Act of 2000; 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  New and material evidence

In October 2004, the RO denied entitlement to service connection for cause of the Veteran's death.  The Veteran did not appeal the decision and no new and material evidence was received within a year of the notice.  It thus became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).

New and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108, 7105.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

In this case, the RO denied the claim noting that the cause of death was recorded as cancer and that his service treatment records were negative for cancer.  There was also no evidence of cancer within one year of service.  The first diagnosis was July 2002, approximately nine years after service.  The RO found that the evidence failed to show that cancer was related to service.  

The evidence that has been added to the claims file since the October 2004 decision consists primarily of the appellant's contentions and articles that she submitted in support the proposition that the Veteran's cancer was due to shots and vaccines given in service and exposure to chemicals and toxic agents in the military.  She also claims that his death may be due to Gulf War illness.  She reports that the Veteran had neurological and other conditions as a child that made him sensitive to anthrax injections and that this may have caused his fatal cancer.  The Veteran's service records indicate that he was in receipt of the Southwest Asia Service Medal with two bronze service stars.  

The evidence that has been added to the Veteran's claims file since the October 2004 RO decision is new in that it had not previously been submitted.  This evidence indicates that the Veteran may have been exposed to agents in service that the appellant alleges caused his cancer and his death.  In this regard, the Board takes note that the credibility of the appellant's statements is presumed.  Because this evidence addresses elements of the claim that were not shown in October 2004, it is considered to be new and material.  Therefore, the claim of entitlement to service connection for cause of the Veteran's death is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for cause of the Veteran's death is reopened, and to this extent, the appeal is granted.





REMAND

As noted above, the immediate cause of the Veteran's death, as shown on the Death Certificate is cancer.  The Veteran does not have any service-connected disabilities.  The appellant contends that the Veteran's exposure to toxins in service, to include chemicals from his time in Southwest Asia, as well as vaccines and anthrax shots, contributed to his death from cancer.  She indicated that his medical history as a child  predisposed him to cancer from the anthrax vaccine in particular.  

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 U.S.C.A. § 5103A does not always require VA to assist the claimant in obtaining a medical opinion for a Dependency and Indemnity Compensation (DIC) claim, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  In this case, the Board finds that a VA medical opinion would be helpful in resolving the claim remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Afford the appellant an opportunity to identify and submit medical records relevant to her claim that are not currently associated with the Veteran claims file.  The appellant must be provided with the necessary authorizations for the release of any treatment records.  Thereafter, associate the records with the claims file or virtual record. 

2.  From the relevant service departments, request records related to the anthrax injections, vaccines, and exposure to chemicals or other toxins during the Veteran's active duty service, to include service in Southwest Asia. 

3.  After the above development is completed, obtain a VA opinion that answers the following questions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's fatal cancer was caused by exposure to toxins in service, to include chemicals from his time in Southwest Asia, as well as vaccines and anthrax injections?  Did exposure to injections and toxins in service  contribute substantially and materially to the cause of the Veteran's death?  Please comment on the appellant's reports that the Veteran had childhood illnesses that may have made him more sensitive to vaccines and injections, causing his cancer. 
   
In providing the requested opinion, the examiner should consider and address the lay statements of the appellant in support of her claim. A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinion offered.

4.  Readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC) and a reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


